                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                     No. 1:17-cv-1037

    FARM LABOR ORGANIZING
    COMMITTEE, et al.,

                       Plaintiffs,                Defendant’s Objections to the
                                                 Magistrate Judge’s Memorandum
                  v.                              Opinion and Recommendation
    JOSHUA STEIN,                                        Fed. R. Civ. P. 72(b)
                       Defendant.


        Defendant Joshua Stein, in his official capacity as Attorney General of North

Carolina, by and through counsel, respectfully submits, pursuant to 28 U.S.C. § 636(b),

Fed. R. Civ. P. 72(b)(2), and Local Rule 72.4, these objections to the Magistrate Judge’s

Memorandum Opinion and Recommendation (“M&R”) entered on February 25, 2021

(D.E. 124). Specifically, the Attorney General submits the following objections: 1

        1.    Defendant objects to the M&R’s recommendation to grant partial summary

judgment for Plaintiffs on their claims that the “Settlement Provision violates their first-

amendment and (first-amendment-related) equal protection rights.” (M&R at 89).




1
     Defendant does not object to the M&R’s recommendations that Defendant is entitled to
summary judgment on Plaintiffs’ remaining claims.




      Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 1 of 21
       2.      Defendant objects to the M&R’s failure to reconsider and recommend the

Court reverse its earlier rejection of Defendant’s sovereign immunity and standing

defenses. (M&R at 38–39 n.26). 2

       3.      Defendant objects to the M&R’s Background section to the extent it did not

address or adopt the facts set forth in Defendant’s briefs and supporting exhibits.

                                       INTRODUCTION

       North Carolina law prohibits agreements—even between willing unions and

employers—that would condition employment on being a member of a union. N.C. Gen.

Stat. § 95-79(a). Right to work policies, including North Carolina’s, have been upheld by

the Supreme Court as consistent with the Constitution. See, e.g., Lincoln Fed. Labor Union

v. Northwestern Iron & Metal Co., 335 U.S. 525, 531 (1949) (rejecting challenges to right-

to-work statutes, including § 95-78 et seq.).

       The law at issue in this case, Section 20.5 of the Farm Act of 2017, reinforces the

State’s right to work policy. First, Section 20.5 ends the potential use of litigation costs as

a means to force farmers to sign collective-bargaining agreements (CBAs). Second,

Section 20.5 provides that farmers cannot be required to collect dues from workers’

paychecks—a task that, as shown by record evidence, creates administrative burdens and

leads to worker-relations issues.


2       Defendant objects to this solely for preservation purposes. As explained in the briefs filed
in support of Defendant’s motion to dismiss Plaintiff’s Amended Complaint (D.E. 45, 54), the
Eleventh Amendment bars all the claims brought against Attorney General Stein in this case, and
as a result, this court lacks jurisdiction over him. Moreover, Plaintiffs’ have failed to demonstrate
that they have suffered an injury-in-fact and that any alleged injuries are traceable to the Attorney
General, and as a result, Plaintiffs lack standing to bring this lawsuit.


                                                 2

     Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 2 of 21
       Equally important is what Section 20.5 does not do: It does not prohibit lawsuits

against agricultural producers, and it does not prohibit settlement agreements stemming

from those lawsuits or threats to sue—the M&R erred in concluding otherwise. Likewise,

Section 20.5 does not prohibit CBAs. Section 20.5 also does not prohibit unions from

collecting dues, other than by requiring the farmer to do so.

       Finally, Section 20.5 places no limits on union speech, advocacy, or organizing. It

does not prohibit anyone from joining a union, nor does it prohibit farmers from

recognizing unions. The policy goals in Section 20.5 are consistent with the Constitution

and North Carolina’s right to work policy. Because that conclusion is shown by

uncontestable facts and law, Defendant is entitled to summary judgment on all of Plaintiffs’

claims.

                               STATEMENT OF FACTS

       Defendant adopts by reference and incorporates his “Statement of Facts” included

in his summary judgment brief (“MSJ Br.”) and the exhibits attached in support (D.E. 107),

his “Statement of Facts” included in his Response to Plaintiffs’ summary judgment brief

(“MSJ Response Br.”), and the exhibits attached in support of his Response (D.E. 111),

and in support of his reply brief (D.E. 116).

       Defendant specifically objects to the M&R’s failure to address or adopt the

following facts:

          • Facts regarding the importance of the agricultural industry to North Carolina,

              as set forth in Defendant’s MSJ Response Br. at 3-4 and exhibits cited therein

              (D.E. 111);


                                                3

     Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 3 of 21
          • Facts regarding farming being a difficult business and the current hardships

              farm owners and operators in North Carolina face, as set forth in Defendant’s

              MSJ Br. at 6-9 and exhibits cited therein (D.E. 107);

          • Facts regarding the costs and burdens of administering dues checkoffs, as set

              forth in Defendant’s MSJ Br. at 11-13 and exhibits cited therein (D.E. 107),

              and in Defendants’ MSJ Response Br. at 9-10 and exhibits cited therein (D.E.

              111) These include not only the direct costs of administering the checkoffs,

              but also the relational costs—which the M&R did not examine.

              Administering dues for a third party places farmers in the position of

              treasurer for the union, a role that the evidence produced by Defendant

              showed to harm farmers’ relationships with their workers—relationships that

              are central to successful farming.

          • Facts regarding the use of litigation against farmers to induce their entry into

              collective bargaining agreements, as set forth in Def. Br. at 13 and exhibits

              cited therein (D.E. 107). These facts not only provide support for the

              rationality of the Settlement Provision but also the purpose of, and proper

              interpretation of, that provision.

       The facts cited above, as a whole, serve to place Section 20.5 in its proper context.

The law came about to reduce administrative costs and pressures on farmers, who faced

some of the most difficult economic circumstances in modern times. The facts established

by Defendant, many not included in the M&R, show that reducing these burdens was an

important and rational basis for Section 20.5.


                                              4

     Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 4 of 21
        Defendant also objects to the M&R’s inclusion and reliance on FLOC’s self-serving

statements regarding its cursory efforts to explore some of the most basic dues collecting

alternatives—efforts that did not occur until August 2020, after its deposition and the close

of discovery in this case, at a time when finding any other means of collecting dues might

prejudice Plaintiffs’ position in this litigation. (M&R at 6-7; D.E. 108-3, ¶¶ 59-60).

Defendant further objects to the M&R’s inclusion and reliance on any testimony or

statements made by Plaintiffs’ expert, Dr. Thomas Arcury, regarding FLOC, its

membership, its dues collecting methods, or its operations, as the record shows Dr. Arcury

lacks personal knowledge of any of those topics. (See, e.g., D.E. 108-26 at 22:12-22,

26:14-21, 33:16-34:2, 34:21-24, 35:19-25, 38:1-9, 65:12-19, 66:16-21).

                                 LEGAL OBJECTIONS

I.      The M&R Misinterprets the Settlement Provision and Fails to Apply Settled
        Principles of Constitutional Avoidance to Its Interpretation.

        Defendant objects to the M&R’s recommendation and analysis that this Court

should find the Settlement Provision violates the First Amendment and Plaintiffs’ First

Amendment–related equal protection rights. (E.g., M&R at 47–53, 80–82, 89). The M&R

correctly recognizes that, “[i]n interpreting a state law, [courts] apply the statutory

construction rules applied by the state’s highest court.” In re DNA Ex Post Facto Issues,

561 F.3d 294, 300 (4th Cir. 2009) (M&R at 33). But it misapplies state (and aligned

federal) canons of statutory construction as to the Settlement Provision, in two critical

ways:




                                             5

     Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 5 of 21
       First, the M&R misinterprets the Settlement Provision, casting it as far broader than

its language, context, history, or purpose permit—and then it concludes the Settlement

Provision is unconstitutional based on the breadth of that interpretation. This was error. 3

       Second, even if the M&R were correct that the Settlement Provision is best read to

bar all settlements between an agricultural union and a producer (M&R at 47), the M&R’s

analysis ended prematurely. Settled rules of constitutional avoidance, found in federal and

state case law alike, mandate that the Court must adopt any reasonable construction of the

statute that saves it from unconstitutionality. The M&R not only failed to properly apply

constitutional avoidance—it failed to consider it at all. Defendant’s interpretation of the

Settlement Provision is, at a minimum, a reasonable construction; and it passes

constitutional scrutiny.

               A.     The Settlement Provision Does Not Prohibit All Settlements
                      Between Agricultural Unions and Producers.

       Defendant objects to the M&R’s recommendation that the Court consider the

Settlement Provision of Section 20.5 to bar agricultural unions such as FLOC from entering

into any settlement agreements with an agricultural producer. (M&R at 47). That

interpretation of the Settlement Provision comports with none of its text, context,




3
        The M&R (at 47) relies for its interpretation of the Settlement Provision on this Court’s
adoption of the prior M&R recommending granting of a preliminary injunction. Defendant
respectfully submits that this Court did not have the advantage of full merits briefing on the
Settlement Provision at the time of the PI order, nor did it have the full record developed during
discovery in this case. Defendant submits that, with the briefing and argument now before this
Court, the Settlement Provision is due for reexamination.


                                                6

     Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 6 of 21
legislative history, or purpose. It renders most of its text superfluous and, as the M&R

recognizes, raises constitutional questions. It is an incorrect interpretation of the provision.

       The Settlement Provision enacted the following change into an existing provision,

N.C. Gen. Stat. § 95-79(b), originally covering terms of agricultural purchase agreements:

                 (b) Any provision that directly or indirectly conditions the purchase
                 of agricultural products or products, the terms of an agreement for the
                 purchase of agricultural products or products, or the terms of an
                 agreement not to sue or settle litigation upon an agricultural
                 producer’s status as a union or nonunion employer or entry into or
                 refusal to enter into an agreement with a labor union or labor
                 organization is invalid and unenforceable as against public policy in
                 restraint of trade or commerce in the State of North Carolina. . . .

(See D.E. 107 at 4 (laying out the changes made by Section 20.5 to North Carolina law)).

       Neither the text, the context, the history, or the purpose of the Settlement Provision

permits the M&R’s interpretation that it prohibits all settlement agreements between

agricultural unions and producers. (M&R at 47). Instead, all interpretive guideposts point

to a different conclusion: that the Settlement Provision merely prohibits settlement

agreements from being conditioned upon “an agricultural producer’s status as a union or

nonunion employer or [the producer’s] entry into or refusal to enter into an agreement with

a labor union or labor organization.” In other words, a settlement agreement between

agricultural unions and producers (or any parties) cannot contain, as a term of the

settlement, an agreement to recognize a union (or not) or to enter into a CBA or other

agreement with a union (or not). That is a far narrower, and the correct, interpretation of

the provision.




                                                7

     Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 7 of 21
       Begin, as always, with the text. If the Settlement Provision is written to prohibit

unions like FLOC from entering into any settlement agreement with a producer, 4 then

much of its language is superfluous. Indeed, the actual change made to § 95-79(b) by

Section 20.5 as to settlements is to add “or the terms of an agreement not to sue or settle

litigation.” Yet under the M&R’s interpretation of the statute, the “terms” of such a

settlement agreement do not matter, since all such agreements between union and producer

would be prohibited regardless of their terms. Neither North Carolina’s courts nor federal

courts would interpret a statute in such a way as to render the language of a statute

superfluous—particularly when the superfluous language would end up being much of the

amended portion of the text at issue. See, e.g., Marx v. General Revenue Corp., 568 U.S.

371, 386 (2013); State v. Coffey, 336 N.C. 412, 417–18 (1994).

       Nor would the existing language from § 95-79(b), specifically, “provision that

directly or indirectly conditions,” have any meaning either, because, under the M&R’s

interpretation, the ban on settlement agreements is unconditional as to unions.                    To

“condition” an agreement on something is to make that thing a premise on which the

fulfillment of the agreement depends. 5 For example, conditioning an agricultural purchase


4
         Notably, the M&R considers the structure of § 95-79, its enactment history, and its purpose
in concluding that the Settlement Provision only relates to settlements between agricultural unions
and producers, rather than any union settlement agreement. (M&R at 37–38). But the M&R does
not employ any of those tools of construction in concluding that the Settlement Provision relates
to all settlement agreements, rather than a settlement agreement conditioned on the recognition of
the union or entry into a CBA. (See M&R at 47).
5
         This is the plain meaning of “conditions” in the context of the statute, but Defendant further
notes that dictionary definitions support that meaning also. See, e.g., Merriam-Webster Online,
available at https://www.merriam-webster.com/dictionary/condition. So does Black’s Law
Dictionary, 11th edition (2019), which includes in its definitions of “condition,” “[a] stipulation



                                                  8

     Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 8 of 21
agreement on whether a farm is unionized would mean the contract depends on whether

the farm is unionized or not. Under § 95-79(b), a purchase agreement simply can’t require

union or non-union status one way or another—it cannot be conditioned on that status.

       Likewise, a limit on conditioning a settlement agreement on a producer’s status as

a union or nonunion employer, or its entry into an agreement with a union, means the

settlement agreement cannot depend on that status or require entry into a union agreement

as part of its terms. Nothing about such a limit on conditions prevents a union from being

a party to a settlement agreement at all. The fact the union is a union is not a condition of

the settlement. Indeed, this understanding is confirmed by the fact that § 95-79(b) also

focuses on “provision[s]” of agreements, not who the parties are. 6 The plain language of

the Settlement Provision does not permit it to be read to broadly prohibit unions from

entering into settlement agreements.

       Had the General Assembly wished to prohibit unions like FLOC from entering into

any settlement agreements with agricultural producers, the text doing so would be far

simpler and more direct, and it would not focus on the terms of an agreement or on what

an agreement is conditioned. It could simply say that “settlement agreements between




or prerequisite in a contract, will, or other instrument, constituting the essence of the instrument.”
The phrase, “entry into an agreement with a union,” cannot refer to the settlement agreement itself,
otherwise the agreement is conditioned on entry into itself, which is at once both circular and
absurd. It is plainly not what the statutory text intends.
6
        For example, properly understood, the Settlement Provision would also prevent two
farmers from settling a boundary dispute with an agreement including a mutual promise not to
enter into a CBA with FLOC. It prevents such a term regardless of who the parties are, and it does
not provide any different limitations whether a union is a party or not.


                                                  9

     Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 9 of 21
agricultural producers and unions are invalid and unenforceable as against the public policy

of the state.” Yet the Settlement Provision doesn’t say that.

       The context surrounding the adoption of Section 20.5 confirms Defendant’s

interpretation. Section 20.5’s Settlement Provision modifies existing language from the

Agricultural Right to Work Act of 2013 (See D.E. 107 at 1–4 & n.3), which sought to end

a different practice seen by the legislature as coercive: pressuring agricultural purchasers

to charge different commodity prices to producers depending on their union status. Section

95-79(b) was added to prohibit the terms of a purchase agreement from turning on union

status or an agreement with a union—practically speaking, a CBA, just as Section 20.5

applies the same limitation to the terms of settlement agreement. Moreover, as Defendant’s

factual showing demonstrates, the coercive tactic the General Assembly was focused on

did not generally pertain to lawsuits by FLOC or any other union specifically; it was

lawsuits by individual plaintiffs, handled by FLOC’s attorney and demanding recognition

of FLOC, a non-party to the suit. (See D.E. 107 at 13 (citing, among others, Def’s Ex. 28

at 2–3, 12, 15–16, 19; Def’s Ex. 27 at 1–5)). A ban on all settlements with agricultural

unions would not actually address that issue.

       Courts will read statutory language in its context, including by consideration of

surrounding provisions on the same subject matter. E.g., New Cingular Wireless PCS, LLC

v. Finley, 674 F.3d 225, 249 (4th Cir. 2012). Here, the Court should examine N.C. Gen.

Stat. § 95-79(a), which is the state’s right-to-work provision that long preceded the changes

made to § 95-79(b) by Section 20.5. Like § 95-79(b), the original right-to-work provision

focuses on the contents and the requirements of agreements; it does not broadly prohibit


                                             10

    Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 10 of 21
all agreements between employers and labor unions regardless of their content. Rather it

only prohibits certain contract terms (those requiring the hiring of union labor) determined

by the General Assembly to undermine the state’s right-to-work policy. Section 95-79(b)

should be read in harmony with that approach: its original language from 2013 obviously

doesn’t ban all agricultural purchase agreements, only those with specific terms turning on

unionization of farms. And the addition made in 2017, Section 20.5, doesn’t ban anyone

or any group from entering into a settlement agreement, only one with specific terms

turning on unionization of farms.

       Further contextual support is cited by the M&R against Defendant on the First

Amendment analysis, but it actually supports Defendant’s interpretation of the statute. As

the M&R observes, North Carolina public policy favors prompt resolution of labor

disputes, and the parties agree that lawsuits can be “complex, time consuming, uncertain,

and expensive.” (M&R at 51). The M&R’s observation that a broad reading of the

Settlement Provision cuts against this policy (see M&R at 51) stands as a strong contextual

reason not to adopt such a broad reading of it. Properly understood, the Settlement

Provision is consonant with and strengthens these policies.        Thus, rather than be a

“substantive departure from North Carolina law” (M&R at 73), the Settlement Provision

as described here is the opposite.

       Legislative intent surrounding the passage of Section 20.5 accords as well. North

Carolina canons of statutory construction require that courts consider legislative intent and

the circumstances surrounding the enactment of legislation when interpreting ambiguous

state statutes. See, e.g., Burgess v. Your House of Raleigh, Inc., 326 N.C. 205, 209 (1990)


                                             11

    Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 11 of 21
(citations omitted). The record evidence in this case provides particularly helpful proof of

legislative intent, as the North Carolina Farm Bureau (NCFB) was the proponent and

author of the language the General Assembly adopted, Plaintiff deposed NCFB in this

lawsuit, and NCFB submitted amicus briefs in support of Defendant’s motion for summary

judgment (D.E. 110, 120).

       As to the motive for the legislation, NCFB pointed not to settlement agreements

with unions writ large, but to litigation designed to force collective-bargaining agreements

as a settlement condition. (D.E. 107-4 at 78:22–25; 108:5–8, 118:6–8). Indeed, the

deposition contains this exchange:

              Q. Let's go to the part dealing with settlements of litigation.

              A. My understanding is that it does not allow for a settlement
              agreement contingent on unionized labor.

              Q. Right. It prohibits employers from entering into settlement
              agreements that would include as a term union recognition or a union
              contract; correct?

              A. Yes.

(D.E. 107-4 at 80:7–13) (emphasis added). NCFB’s answer (and even Plaintiffs’ question)

both understand the Settlement Provision correctly: it only prohibits settlement agreements

including union recognition or a union contract as a term of the settlement.

       Moreover, the threat letters from Bob Willis, referred to on page 15 of the M&R,

show that the use of settlements-for-CBAs was the problem the General Assembly sought

to solve with the Settlement Provision. (See, e.g., D.E. 107-29 at 3 (offering entry into a

CBA in exchange for settling lawsuit against Burch farm), D.E. 107-29 at 12 (“As a part

of that settlement, it is my understanding that my clients, as active members in the FLOC


                                             12

    Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 12 of 21
union movement, are willing to discuss making significant concessions in the monetary

terms of any settlement of the claims that are described in this letter in exchange for some

a written agreement by you and your company to enter into a collective bargaining

agreement (“CBA”) with FLOC.”), D.E. 107-29 at 15-16 (same)). The problem wasn’t

lawsuits alone, or settlements alone, or attempts to negotiate CBAs; rather, the problem

seen by the legislature was using the threat of lawsuits as a cudgel to force farms into CBAs

when they would not otherwise agree to one.

       Finally, legislators’ own statements lend further support for Defendant’s

interpretation of the statute. As Rep. Dixon explained when discussing the amendment

containing Section 20.5, “The amendment would prohibit the use of litigation to force

farms to unionize and ensure farmers are not required to collect dues from their

employees.” (D.E. 107-4 at 112:23-113:13 (discussing Rep. Dixon’s comments and

agreeing they are a “general overview of what the language does”); id. at 118:6–8

(explaining that the information NCFB gave to legislators included that “there have been

lawsuits filed against farmers; and part of the lawsuit is a proposed settlement agreement

to unionize the farm”)).

       Indeed, as the M&R recognized, and the record clearly shows, one of FLOC’s

organizational goals is “organizing workers to achieve collective bargaining agreements

(CBAs) with agricultural producers in the state.”       (M&R at 3).      And the evidence

highlighted by Defendant showed the legislature believed that one of the means used to

achieve that goal was forcing farmers to choose between expansive litigation costs and

signing a CBA as part of a settlement agreement, even when the suit is neither filed by the


                                             13

    Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 13 of 21
union nor about union issues directly. (M&R at 10 (“As part of an agreement to settle

litigation over workplace issues, some farmworkers who are FLOC members have

negotiated for voluntary union recognition or expanded collective bargaining rights as part

of a class-wide settlement agreement.”) (quoting DE 108, ¶ 26)). The legislative history

and the record in this case shows the General Assembly acted to address that specific issue,

rather than aiming to prohibit all settlement agreements between agricultural unions and

producers.


              B.     At a Bare Minimum, Defendant’s Interpretation of the
                     Settlement Provision Is Reasonable, and the Court Must Adopt
                     It If Other Interpretations are Unconstitutional.

       Defendant’s understanding of the Settlement Provision is the correct one, as

discussed above. Regardless, “every reasonable construction [of a statute] must be resorted

to, in order to save a statute from unconstitutionality.” Legend Night Club v. Miller, 637

F.3d 291, 300 (4th Cir. 2011) (quoting Edward J. DeBartolo Corp. v. Fl. Gulf Coast Bldg.

& Constr. Trades Council, 485 U.S. 586, 575 (1988)). Federal courts will construe a statute

to avoid constitutional problems “unless such construction is plainly contrary to the intent

of Congress.” United States v. Hamilton, 699 F.3d 356, 367 (4th Cir. 2012) (quoting

Edward J. DeBartolo Corp., 485 U.S. at 575). The North Carolina General Assembly

deserves no less deference than the United States Congress in this regard. See, e.g., In re

Arcadia Dairy Farms, 289 N.C. 456, 465–66 (1976) (applying the same canons of

constitutional avoidance).




                                            14

    Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 14 of 21
       Constitutional avoidance is compulsory: a court is “obligated to construe a statute

to avoid [constitutional] problems” if it is “fairly possible” to do so. INS v. St. Cyr, 533

U.S. 289, 300 (2001) (cleaned up). “The Supreme Court has repeatedly stressed the

importance of this doctrine.” al-Marri v. Pucciarelli, 534 F.3d 213, 244 (4th Cir. 2008)

(en banc) (Motz, J., concurring in judgment), vacated for mootness sub nom. al-Marri v.

Spagone, 555 U.S. 1220 (2009). It is a “cardinal principle of statutory interpretation.”

Hamilton, 699 F.3d at 367.

       Much of the doctrine’s importance stems from principles of federalism, as “[c]ourts

do not lightly ascribe to legislatures an unconstitutional intent.” Ward v. Dixie Nat’l Life

Ins. Co., 595 F.3d 164, 177 (4th Cir. 2010). 7 For that reason, the doctrine employs a

“reasonable presumption that [the legislature] did not intend the alternative which raises

serious constitutional doubts.” Clark v. Martinez, 543 U.S. 371, 381 (2005). This remains

true even if the court must adopt a narrowing construction of the statute to save it from

constitutionality infirmity. E.g., Toghill v. Clarke, 877 F.3d 547, 556 (4th Cir. 2017). At

bottom, constitutional avoidance is both a hint at interpretation—the legislature

presumably did not intend to pass an unconstitutional statute—and a requirement of




7
        Indeed, when applying the presumption that legislatures should be assumed not to have
unconstitutional intent, the M&R’s First Amendment analysis (M&R at 47–53) becomes a
powerful refutation of its construction of the Settlement Provision (M&R at 47). The swiftness
with which the M&R dispatched with the Settlement Provision serves as both a strong suggestion
against interpreting the statute as broadly as the M&R does, and a prohibition on interpreting it
that way. Defendant’s interpretation of the Settlement Provision, in contrast, complies with
Ward’s admonishment about the legislature’s presumed intent to pass constitutional statutes.


                                               15

    Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 15 of 21
construction: the Court must avoid an interpretation leading to unconstitutionality if

possible.

       North Carolina’s courts agree that constitutional avoidance is the required way to

interpret state statutes. “If a statute is reasonably susceptible of two constructions, one of

which will raise a serious question as to its constitutionality and the other will avoid such

question, it is well settled that the courts should construe the statute so as to avoid the

constitutional question.” Milk Commission v. Nat’l Food Stores, 270 N.C. 323, 331

(1967); N.C. State Bd. of Educ. v. State, 371 N.C. 149, 160 (2018); In re Arthur, 291 N.C.

640, 642 (1977).

       In sum, “[t]he cardinal principle of statutory construction is to save and not to

destroy. We have repeatedly held that as between two possible interpretations of a statute,

by one of which it would be unconstitutional and by the other valid, our plain duty is to

adopt that which will save the act. Even to avoid doubt the rule is the same.” NLRB v.

Jones & Laughlin Steel Corp., 301 U.S. 1, 30 (1937).

       The M&R recommends destruction, but the Court cannot do that. Instead, if

Defendant’s interpretation of the statute is “possible,” id. at 30—and it is—then the Court

must adopt that interpretation to save the statute from a finding of unconstitutionality. As

explained above, Defendant’s interpretation is the one that best aligns its text with its

legislative history, its plain purpose, and the record evidence produced in this case. But

the Court need not agree or even decide that Defendant’s interpretation is the best one. It

need only be a plausible one.




                                             16

    Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 16 of 21
       As explained below, Defendant’s interpretation stays well clear of any constitutional

concern. Principles of constitutional avoidance and federalism therefore require adopting

Defendant’s understanding of the Settlement Provision rather than interpreting the

provision broadly only to strike it down for its breadth. (E.g., M&R at 47, 52). The M&R

erred by not applying principles of constitutional avoidance. (See also D.E. 107 at 19 n.20

(observing that constitutional avoidance would apply to the broader interpretation of the

Settlement Provision)). 8

              C.      Properly Understood, the Settlement Provision Violates Neither
                      Plaintiffs’ First Amendment Rights nor Equal Protection.

       Defendant has thoroughly briefed how the proper understanding of the Settlement

Provision violates neither the First Amendment nor any equal protection rights relating to

the First Amendment. (E.g., D.E. 107 at 19–23; D.E. 111 at 28–31; D.E. 116 at 8). The

M&R did not address those arguments. (See M&R at 52). Rather than repeat them,

Defendant asks that the Court consider its arguments found in its summary judgment

briefing and will only summarize those arguments very briefly here.

       In short: the Settlement Provision regulates the terms of contracts, not the content

of speech. (D.E. 107 at 20). “[I]t has never been deemed an abridgment of freedom of

speech or press to make a course of conduct illegal merely because the conduct was in part

initiated, evidenced, or carried out by means of language, either spoken, written, or printed.


8
         The M&R states, “Notably, Defendant neglects to develop an argument that, properly
understood, the Settlement Provision does not violate the First Amendment.” (M&R at 47). There
was no neglect. Rather, Defendant provided a full-throated defense of the Settlement Provision as
its text, history, and purpose show it should be interpreted. And, more importantly, Defendant’s
interpretation avoids any constitutional issues. That suggests that such an interpretation of the
Settlement Provision is the correct one.


                                               17

    Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 17 of 21
Such an expansive interpretation of the constitutional guaranties of speech and press would

make it practically impossible ever to enforce laws against agreements in restraint of trade

as well as many other agreements and conspiracies deemed injurious to society.” Giboney

v. Empire Storage & Ice Co., 336 U.S. 490, 502 (1949) (internal citations omitted).

Statutes regulating the appropriate subjects of contracts do not implicate the First

Amendment; otherwise, all contract law becomes constitutional law. (See D.E. 107 at 20).

       And even if the First Amendment is implicated by the Settlement Provision, the

provision survives scrutiny as it is “narrowly tailored to serve a significant government

interest and leave open ample alternative channels of communication.” Reynolds v.

Middleton, 779 F.3d 222, 225–26 (4th Cir. 2015) (citations omitted); (D.E. 107 at 22). The

State has demonstrated the rationality of a determination by its legislature that the tactic of

negotiating CBAs via expensive lawsuits strikes against its right-to-work public policy and

its determination of how its courts may be fairly used. And the Settlement Provision

addresses that concern as narrowly as possible: not by prohibiting entry into a CBA by

agricultural producers and unions, and not by prohibiting lawsuits or settlements between

them. Rather it simply separates out the collective-bargaining process from settling

lawsuits, so that the latter cannot be used to induce the former.

       Defendant notes that, when the Settlement Provision is properly read as Defendant

understands it, much of the M&R’s First Amendment analysis is inverted. The M&R

observes as a point against Defendant’s claim for summary judgment that both parties

agree, “[l]itigation can be complex, timeconsuming, uncertain, and expensive.” (M&R at

51 (quoting D.E. 109 at 29)). But that is precisely why the General Assembly adopted the


                                              18

    Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 18 of 21
Settlement Provision—to prevent the use of time consuming and costly litigation as

leverage to force producers to enter into CBAs they did not wish to join. The M&R

concludes that the Settlement Provision isn’t drawn narrowly to advance its asserted goal

(M&R at 52), but that is only because the M&R interprets the Settlement Provision in a

way that strips it entirely of its tailoring. Indeed, the M&R claims Defendant “tacitly

concedes” that Section 20.5 isn’t narrowly tailored, without addressing how Defendant’s

interpretation of the statute reflects the tailoring.

       For all the reasons detailed in Defendant’s briefing on the cross-motions for

summary judgment, the Settlement Provision survives First Amendment scrutiny when

interpreted as it should be, and under constitutional avoidance it must be. (E.g., D.E. 107

at 19–23; D.E. 111 at 28–31; D.E. 116 at 8). The M&R’s recommendation that this Court

grant Plaintiff’s equal protection claim as to the Settlement Provision turns entirely on its

analysis of the First Amendment claim (See M&R at 80–82), and it should be rejected for

the same reasons.

                                        CONCLUSION

       For these reasons, and those stated in Defendant’s briefing on the cross-motions for

summary judgment, the Court should adopt the M&R insofar as it recommends summary

judgment for Defendant and further grant summary judgment to Defendant on the issues

relating to the Settlement Provision where the M&R recommends to the contrary. 9


9
        Should the Court choose to adopt the M&R, or otherwise determine the Settlement
Provision to be unconstitutional, and issue a permanent injunction as to the enforcement of Section
20.5, the injunction should be limited to the Settlement Provision, and only to the extent it is



                                                19

     Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 19 of 21
       Respectfully submitted this the 11th day of March, 2021.

                                            JOSHUA H. STEIN
                                            Attorney General


                                            /s/ Matthew Tulchin
                                            Matthew Tulchin
                                            Special Deputy Attorney General
                                            NC State Bar No. 43921
                                            mtulchin@ncdoj.gov

                                            /s/ Phillip A. Rubin
                                            Phillip A. Rubin
                                            Special Deputy Attorney General
                                            N.C. State Bar No. 51963
                                            prubin@ncdoj.gov

                                            NC Department of Justice
                                            PO Box 629
                                            Raleigh, NC 27602
                                            Tel: 919.716.6900
                                            Fax: 919.716.6763

                                            Counsel for Defendant Attorney General Stein




interpreted to prevent unions from entering into any settlement agreements at all. Accord Legend
Night Club, 637 F.3d at 300 (observing that courts will not strike down an overbroad statute if a
limiting construction or partial invalidation can remove the constitutional issue).


                                               20

    Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 20 of 21
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.3(d)(1), the undersigned counsel hereby certifies that the

foregoing Memorandum, including body, headings, and footnotes, contains 5,266 words

as measured by Microsoft Word.


      This the 11th day of March, 2021.



                                               /s/ Matthew Tulchin
                                               Matthew Tulchin
                                               Special Deputy Attorney General




                                          21

    Case 1:17-cv-01037-LCB-LPA Document 129 Filed 03/11/21 Page 21 of 21
